BRICKELL, C. J.
1. A purchaser, imposed on by the fraud of the vendor, may repudiate the contract of sale upon the discovery of the fraud, and recover back the money or *177tilings given as the consideration. The fraud may not be actual — it may consist in the representations. by the vendor of the quality of the thing sold — representations not known to be -untrue, but which prove untrue, on which the vendee relied, and had the right to rely. The fact that the contract of sale is in writing, does not preclude the admission of parol evidence of the fraud or the misrepresentation. — Cozzens v. Whitaker, 3 St. & Port. 322; Dixon v. Barclay, 22 Ala. 370 ; Blackman v. Johnson, 35 Ala. 252.
2. A false representation imputed to the vendor, was that leather tanned by the process, the patent right of which was the subject of sale, was as durable as leather tanned with bark. The falsity of the representation could be properly shown by the evidence of persons who had, by use, tested the durability of leather tanned in each mode.
3. The long acquaintance and ownership of a tan-yard, carrying on the business of tanning, entitled the witness, Barnes, to testify as an expert, though his occupation was not that of a tanner, and he had not, with his own hands, worked in tanning. He had ample opportunities of acquiring superior knowledge in reference to the value of this particular process of tanning, accompanied with practical experience, and this we understand is all that the term expert implies. The admission of the evidence is supported by the following decisions of this court: Spiva v. Stapleton, 38 Ala. 171; Cheek v. The State, 38 Ala. 227 ; Moore v. Lea, 32 Ala. 375 ; Winter v. Burt, 31 Ala. 33 ; Tullis v. Kidd, 12 Ala. 648 ; Hall v. Goodson, 33 Ala. 277.
Affirmed.